 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 1 of 79                     PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LAURA BURKS,              *
                          *
    Plaintiff,            *
                          *
v.                        *                          Civil Action: 1:20-CV-69.
                          *
COASTAL ALABAMA COMMUNITY *                          JURY TRIAL DEMANDED
COLLEGE,                  *
                          *
    Defendant.            *

                                         COMPLAINT

       COMES NOW, Plaintiff, Laura Burks, by and through undersigned counsel, and for her

Complaint against the Defendant Coastal Alabama Community College alleges as follows:

                                        Nature of Action

       1.      This is a civil action for damages and other relief against Defendant Coastal

Alabama Community College under the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., and

under Section 504, 29 U.S.C. § 794, in particular, the Americans with Disabilities Act, 42 U.S.C.

§ 12101, et seq. (“ADA”), the Family Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.

(“FMLA”), and the First and Fourteenth Amendments to the U.S. Constitution, 42 U.S. Code

§ 1983 and 1988. Plaintiff has been affected by discrimination and retaliation alleged in the

claims set forth below and seeks permanent relief, including reinstatement, from the unlawful

discriminatory practices involving the terms and conditions of her employment by the

Defendant.

       2.      The Rehabilitation Act and the Americans with Disabilities Act expressly prohibit

discrimination in employment on the basis of disability. See 29 U.S.C. § 791, et seq.; 42 U.S.C.

§ 12101, et seq. Under the Rehabilitation Act, government entities such as Coastal Alabama
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 2 of 79                           PageID #: 2



Community College cannot discriminate or retaliate against individuals because they have a

disability. Further, the Family Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq. prohibits

interference and retaliation for individuals who take protected medical leave. The United States

Constitution prohibits violations of an individual’s civil rights with § 1983 providing an avenue

for enforcement.

                                       Jurisdiction and Venue

        3.      The parties to this action reside in and/or are located in and do business within the

jurisdiction of this Court. This Court has jurisdiction under 28 U.S.C. § 1331. Venue is proper

pursuant to 28 U.S.C. § 1391(b)(1) and (2).

        4.      The Defendant is located, doing business within this judicial district and division,

and accepts federal money. This action is brought within the judicial district wherein the

unlawful employment practices were committed, making venue proper under 42 U.S.C. §12101,

et seq., 29 U.S.C. §2601, et seq., 42 U.S.C. §2000e, et seq., 28 U.S.C. §1391, and 29 U.S.C. §

791, 793, and 794.

        5.      Plaintiff timely filed a charge of disability and family medical leave

discrimination with the Equal Employment Opportunity Commission on April 25, 2019, and was

issued a Right to Sue Letter on November 8, 2019. [Attached herewith as Exhibits A and B].

Plaintiff timely files this action within ninety days of receipt of her Notice of Right to Sue.

Plaintiff has fulfilled all other administrative prerequisites to the filing of this action.

        6.      Plaintiff timely filed a second charge of disability discrimination with the Equal

Employment Opportunity Commission on January 8, 2020, and was issued a Right to Sue Letter

on January 24, 2020. [Attached herewith as Exhibits C and D]. Plaintiff timely files this action




                                                    2
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 3 of 79                       PageID #: 3



within ninety days of receipt of her Notice of Right to Sue. Plaintiff has fulfilled all other

administrative prerequisites to the filing of this action.

                                                Parties

        7.      Plaintiff Laura Burks (“Ms. Burks”) is an adult female resident of Baldwin

County, Alabama and of this judicial district. Plaintiff was employed by the Defendant, and its

predecessor college Faulkner State Community College, at all material times hereto. Plaintiff

suffers from Post-Traumatic Stress Disorder (“PTSD”) following the suicide of her only child in

2017. Plaintiff requested reasonable accommodations for her medical disability and had to take

leave related to it. As such, Plaintiff was an “employee” of the Defendant within the meaning of

the ADA and FMLA and a protected “individual” for purposes of the Rehabilitation Act and §

1983 anti-retaliation protections.

        8.      Defendant Coastal Alabama Community College (“the College”) is located in the

Southern Division of the Southern District of Alabama and is a governmental entity for purpose

of 42 U.S.C. § 1983 and 42 U.S.C. § 1988. The College receives federal financial assistance and

employs at least fifty (50) persons, and otherwise meets the jurisdictional prerequisites of the

ADA, FMLA and Rehabilitation Act.

                           Factual Allegations Common to All Counts

        9.      Plaintiff realleges and incorporates by reference paragraphs 1 through 8 above

with the same force and effect as if fully set out in specific detail herein.

        10.     Ms. Burks is a forty-eight year old female. Ms. Burks began working at Faulkner

State Community College in January of 1993 and worked almost exclusively in the College’s

Human Resources office, working her way up to the position of Director of Human Resources.




                                                   3
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 4 of 79                     PageID #: 4



       11.     In the fall of 2016, the decision was made to consolidate two other community

colleges into Faulkner State Community College, and to call it Coastal Alabama Community

College. The new Coastal Alabama Community College continued under the leadership of

Faulkner State’s president, Dr. Gary Branch, and the other senior administrators of Faulkner

State. Upon the consolidation of the colleges on January 11, 2017, Ms. Burks was named Vice

President of Human Resources.

       12.     The newly consolidated College’s Human Resource Department consisted of one

person: Laura Burks. The former leaders of the human resources offices at the other two

colleges either retired or were reassigned to other positions at the College. Laura Burks was

solely responsible for human resources for the entire College, and what was previously three

separate colleges. In addition to operating the Human Resources Department, she was also

responsible for consolidating the three former college’s records and systems into a single

department. She was provided little assistance and no full time staff.

       13.     On November 22, 2017, Ms. Burks only child committed suicide. Ms. Burks, a

solo-parent, found her body.

       14.     Ms. Burks soon thereafter began to experience medical problems and sought

medical attention. Her condition deteriorated and she was diagnosed with PTSD. She requested

workplace accommodations from the College’s ADA Compliance Officer, Dr. Brenda Kennedy,

and from the College’s President, Dr. Gary Branch. The accommodations requested included a

modified work schedule, medical leave, additional staff assigned to her office, and assistance

from other staff.

       15.     Some minor accommodations were made, but Ms. Burks was still expected to

complete the tasks necessary to operate the newly consolidated department and to combine the



                                                4
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 5 of 79                    PageID #: 5



human resources offices from the three former colleges. No full time employees were hired nor

were any staff permanently assigned to her office.

       16.     It was widely known at the College that Ms. Burks had lost her daughter and that

she was suffering with a serious mental illness.

       17.     Following the retirement of President Branch, the College was under the direction

of Jimmy Baker (“Baker”), Chancellor of the Alabama Community College System (“ACCS”).

He appointed a revolving door of “acting” and “interim” presidents to carry out his instructions

for and direction of the College.

       18.     On October 1, 2018, Jeff Rhodes (“Rhodes”) became the Acting President of the

College.

       19.     Baker created a “peer review team” to review operations at the College. Three

people were assigned to the peer review team that reviewed Ms. Burks’ Human Resource

Department: Ms. Windy Bitzer (“Bitzer”), an attorney for the College; Ms. Michelle Sylvester

(“Sylvester”), an ACCS employee and attorney from Montgomery; and Ms. Brooke Strickland

(“Strickland”), an employee of Wallace Community College in Dothan Alabama.

       20.     On or about October 3, 2018, Sylvester assigned Ms. Burks additional duties such

as moving files and large boxes and moving office equipment. These duties were outside of her

job description and had previously been performed by the College’s maintenance department.

Additionally, the peer review team made several inspections of the Ms. Burks’ department to

harass, intimidate, and bully Ms. Burks. Due to her medical condition, she was physically

unable to complete some tasks and meet the demands of their inspections. This harassing and

unlawful treatment of Ms. Burks exacerbated her disability, causing increased anxiety, panic

attacks, loss of appetite, loss of sleep, and nightmares.



                                                   5
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 6 of 79                     PageID #: 6



        21.     Ms. Burks submitted weekly reports to Acting President Rhodes indicating her

medical needs and advising him of the discrimination that she was facing because of her

disability. Beginning October 15, 2018, Ms. Burks made several attempts to meet with Rhodes

to discuss her needed accommodations and the exacerbated symptoms of her disability. Mr.

Rhodes scheduled and then canceled several meetings with Ms. Burks, and failed entirely to

discuss with her any of her requested accommodations.

        22.     The College failed to investigate Ms. Burks’ allegations of discrimination.

Instead, it further retaliated against her.

        23.     On or about October 22, 2018, Sylvester again assigned additional duties to Ms.

Burks outside of her job description such as moving heavy files, large boxes, and office

equipment. Ms. Burks did her best to comply with Sylvester’s demands, working to the point of

physical harm and exhaustion.

        24.     The maintenance staff and other employees were counseled not to assist Ms.

Burks in moving the files, large boxes, and office equipment.

        25.     On October 23, 2018, Ms. Burks notified Bitzer and Sylvester that her condition

had worsened as a result of the College’s, and specifically Sylvester’s, demands. Ms. Burks

notified Bitzer and Sylvester that she required medical intervention and immediately left the

College for an emergency medical visit. Ms. Burks’ condition and physical appearance had

deteriorated so much that as she was leaving the College that day, Ms. Patty Hughston, the

College’s Vice President of Instructional Services, made a derogatory comment about Ms.

Burks’ physical appearance.

        26.     On October 30, 2018, Ms. Burks was finally able to meet with Acting President

Rhodes to discuss the continuing need for accommodations. Before she was able to address her



                                                 6
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 7 of 79                     PageID #: 7



continuing need for accommodations and leave, Rhodes told her that he intended to terminate her

from the College and threatened interference in her search for future employment.

       27.     Rhodes formerly notified Ms. Burks that she was being terminated with a letter

dated November 6, 2018.

       28.     However, because of confusion on the State law governing Ms. Burks’

employment, Ms. Burks was placed on paid administrative leave, a policy consistent with

Alabama’s Students First Act, Code of Alabama § 16-24C-1, et seq.

       29.     Ms. Burks remained on paid administrative leave until being place on FMLA

leave on February 21, 2019, with her pay coming from accrued personal days. The College later

indicated to Ms. Burks that the leave retroactively began on February 1, 2019. She remained on

FMLA leave until April, when she was again placed back on paid administrative leave. She

remained on paid administrative leave until October 24, 2019.

       30.     On or about May 24, 2019, Ms. Burks received a letter from Sylvester indicating

that Ms. Burks was being terminated under Alabama’s Students First Act, Code of Alabama §

16-24C-1, et seq. [Attached herewith as Exhibit E].

       31.     The allegations on which the College based its recommendation for termination

can be narrowed down to two points: (1) the College believed that Ms. Burks fraudulently altered

a single document; and (2) she failed to perform her job duties properly.

       32.     Consistent with the Students First Act, Ms. Burks contested her termination and

was granted a hearing.

       33.     Initially, the hearing officer was to have been Ms. Patty Hughston, who was then

acting as the College’s Interim President. However, on June 10, 2019, she recused herself.




                                                7
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 8 of 79                     PageID #: 8



       34.     Baker hand-picked the president of another community college to serve as the

acting president of the College just for the matter of Ms. Burks’ termination. Baker selected

Keith Brown (“Brown”), the President of Jefferson State Community College.

       35.      Brown convened a hearing, and a month later issued his decision. [Attached

herewith as Exhibit F].

       36.     At the hearing, Brown indicated shock at the process of Ms. Burks being placed

on administrative leave, before being placed on FMLA leave, and then being taken off of FMLA

leave and again placed on administrative leave. Nonetheless, Brown terminated Ms. Burks’

employment with the College.

       37.     Brown failed to accept that President Branch, who was Ms. Burks’s supervisor at

the time, directed Ms. Burks to make the change to the allegedly fraudulently altered document.

Both Burks and Branch testified to this.

       38.     Brown also failed to accept that the alleged deficiencies in Ms. Burks’

performance were a direct result of Ms. Burks’ disability and the College’s failure to provide

accommodations or the necessary assistance. Ms. Burks was a disabled employee required to

perform the job duties that had previously been performed by no less than three employees.

Testimony at the hearing indicated that there were no issues with the files in Ms. Burks’

department prior to the consolidation and prior to her suffering from a disability, namely PTSD

as a result of the death of her daughter.

       39.     The College has as much admitted that Ms. Burks’ Human Resources Department

was woefully understaffed with Ms. Burks as a single employee. It has since posted vacancies

for at least nine positions in the Department. [Attached herewith as Exhibit G].




                                                8
 Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 9 of 79                        PageID #: 9



       40.     The Rehabilitation Act is a federal statute which ensures that no otherwise

qualified individual with a disability shall, solely by reason of her/his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving federal financial assistance. The term “program or activity”

includes “all of the operations of…a college, university, or other postsecondary institution, or a

public system of higher education…which is principally engaged in the business of providing

education.” 29 U.S.C. 794(b)(2)(A), (B), and (b)(3)(A)(ii).

       41.     42 U.S.C. § 1983 makes civilly liable any person who, under color of state,

subjects, or causes to be subjected, any citizen of the United State to the deprivation of any

rights, privileges, or immunities secured by the Constitution.

       42.     Ms. Burks was at all times material to this lawsuit a disabled individual under the

ADA and the Rehabilitation Act. Ms. Burks suffers from Post-Traumatic Stress Disorder, a

mental health condition causing a physical or mental impairment that substantially limits one or

more major life activities.

       43.     The College intentionally, willfully, and maliciously discriminated and retaliated

against Ms. Burks by failing to provide her accommodation and by terminating her because of

her disability. The College was aware of Ms. Burks’ disability and yet continued to place more

and more duties on her without providing her the necessary assistance to perform those duties

and without providing her with any accommodations. Alternatively, and/or additionally, Ms.

Burks was terminated because she sought those accommodations and advocated for herself to

obtain them. Further, Ms. Burks was discriminated and retaliated against by being terminated

because of alleged issues with her job performance directly related to her disability and because

she sought leave related to that disability.



                                                  9
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 10 of 79                        PageID #: 10



       44.     As a proximate cause of the wrongful acts of Defendant, Plaintiff Burks avers she

has suffered, and will continue to suffer, economic losses, lost wages, income, mental anguish

and other compensatory damages. The Plaintiff has suffered, and will continue to suffer,

humiliation and mental distress as a result of the College’s behavior towards her. She has

suffered, and will continue to suffer, mental anguish and lost income from the loss of her job

including loss of benefits, retirement credit, and wages. She has suffered, and will continue to

suffer, lost professional reputation, consequential damages and other economic losses due to said

actions of the College. The College’s actions have caused, and will continue to cause,

substantial pecuniary, economic, and monetary losses, loss of enjoyment of life, and other non-

pecuniary losses.

       45.     The Defendant’s actions were committed negligently, intentionally, knowingly,

maliciously, in bad faith, and/or with reckless disregard for Plaintiff’s state and federally

protected rights.



                                COUNT ONE:
             DISCRIMINATION UNDER THE REHABILITATION ACT OF 1973

       46.     Plaintiff realleges and incorporates by reference paragraphs 1 through 45 above

with the same force and effect as if fully set out in specific detail herein.

       47.     The Rehabilitation Act, as amended, protects qualified individuals with

disabilities from discrimination in programs and activities receiving federal financial assistance.

       48.     As a result of the College’s actions, alleged herein, it has intentionally and in bad

faith, with gross misjudgment or deliberate indifference, denied Plaintiff federally protected

rights under the Rehabilitation Act; specifically, when Plaintiff was denied accommodations for

her disability and was terminated because of alleged performance issues related to her disability.

                                                  10
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 11 of 79                       PageID #: 11



Said actions were intentional and either in bad faith, with gross misjudgment, and/or done with

reckless disregard of the Plaintiff’s federally protected rights.

       49.     As a proximate cause of the wrongful acts of the College, Plaintiff avers that she

has suffered and will continue to suffer, economic losses, lost wages, income, mental anguish

and other compensatory damages. The Plaintiff has suffered, and will continue to suffer,

humiliation and mental distress as a result of the College’s behavior towards her. She has

suffered, and will continue to suffer, mental anguish and lost income from the loss of her job

including loss of benefits, retirement credit, and wages. She has suffered, and will continue to

suffer, lost professional reputation, consequential damages and other economic losses due to said

actions of the College. The College’s actions have caused, and will continue to cause,

substantial pecuniary, economic, and monetary losses, loss of enjoyment of life, and other non-

pecuniary losses.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

               (a) Declaratory judgment that Defendant violated Ms. Burks’ rights provided to

                    her by the Rehabilitation Act of 1973;

               (b) Damages for pecuniary losses suffered by Ms. Burks, including compensatory

                    damages for loss of wages, loss of benefits, mental anguish, emotional distress

                    and embarrassment, back pay, and front pay, together with prejudgment

                    interest at the prevailing rate, in an amount justified by the evidence adduced

                    at trial;

               (c) Liquidated damages in an amount equal to the damages awarded in

                    accordance with the immediately preceding request;

               (d) Punitive damages to deter conduct in the future;



                                                  11
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 12 of 79                          PageID #: 12



                 (e) Reinstatement to the same or similar position;

                 (f) Reasonable attorneys’ fees and costs of suit incurred herein; and

                 (g) Such other and further relief as the Court deems equitable and proper.



                                  COUNT TWO:
                RETALIATION UNDER THE REHABILITATION ACT OF 1973

          50.    Plaintiff realleges and incorporates by reference paragraphs 1 through 45 above

with the same force and effect as if fully set out in specific detail herein.

          51.    The Rehabilitation Act contains an anti-retaliation provision protecting an

individual exercising their rights.

          52.    The College has violated the Rehabilitation Act and its supporting regulations, as

a result of the College’s intentional retaliation when the Plaintiff was terminated for requesting

accommodations related to her disability and for complaining about her treatment by College

employees related to her disability. Said actions were intentional and either in bad faith, with

gross misjudgment, and/or done with reckless disregard of the Plaintiff’s federally protected

rights.

          53.    As a proximate cause of the wrongful acts of the College, Plaintiff avers that she

has suffered and will continue to suffer, economic losses, lost wages, income, mental anguish

and other compensatory damages. The Plaintiff has suffered, and will continue to suffer,

humiliation and mental distress as a result of the College’s behavior towards her. She has

suffered, and will continue to suffer, mental anguish and lost income from the loss of her job

including loss of benefits, retirement credit, and wages. She has suffered, and will continue to

suffer, lost professional reputation, consequential damages and other economic losses due to said

actions of the College. The College’s actions have caused, and will continue to cause,

                                                  12
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 13 of 79                       PageID #: 13



substantial pecuniary, economic, and monetary losses, loss of enjoyment of life, and other non-

pecuniary losses.

       54.     As a direct and proximate result of Defendant’s violation of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12102, et seq. and the Rehabilitation Act of 1973, 29 USCS

§ 794, as hereto described, Plaintiff has been compelled to retain the services of counsel in an

effort to enforce the terms and conditions of her employment relationship with the Defendant,

and as thereby incurred, and will continue to incur, legal fees, and costs, the nature and extent of

which are presently unknown. Plaintiff will therefore seek leave of Court to amend this

Complaint in that regard when the same shall be fully and finally ascertained.

       55.     Under the Rehabilitation Act of 1973, 29 USCS § 794, Defendant is liable to

Plaintiff in the amount of unpaid wages, and in an additional equal amount as liquidated

damages, as well as reasonable attorneys’ fees, and costs.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

               (a) Declaratory judgment that Defendant violated Ms. Burks’ rights provided to

                    her by the Rehabilitation Act of 1973;

               (b) Damages for pecuniary losses suffered by Ms. Burks, including compensatory

                    damages for loss of wages, loss of benefits, mental anguish, emotional distress

                    and embarrassment, back pay, and front pay, together with prejudgment

                    interest at the prevailing rate, in an amount justified by the evidence adduced

                    at trial;

               (c) Liquidated damages in an amount equal to the damages awarded in

                    accordance with the immediately preceding request;

               (d) Punitive damages to deter conduct in the future;



                                                 13
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 14 of 79                        PageID #: 14



               (e) Reinstatement to the same or similar position;

               (f) Reasonable attorneys’ fees and costs of suit incurred herein; and

               (g) Such other and further relief as the Court deems equitable and proper.


                                COUNT THREE:
                     AMERICANS WITH DISABILITIES ACT OF 1990

       56.     Plaintiff realleges and incorporates by reference paragraphs 1 through 45 above

with the same force and effect as if fully set out in specific detail herein.

       57.     This is a civil action for damages against the Defendant for violation of the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12102, et seq.

       58.     Defendants are “employers” within the meaning of the ADA.

       59.     Defendants were aware of the need for accommodations. Defendants had

provided some accommodations to Plaintiff, but following a leadership change, failed to

provided accommodations and terminated Plaintiff’s employment.

       60.     Defendant caused or attempted to cause, or contributed to, or caused the

continuation of, the discrimination based on a medical condition in violation of the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12102, et seq.

       61.     As a result of discrimination, Plaintiff was caused to be injured and damaged; to

have her career significantly and adversely impacted; to forgo compensation and benefits; future

pecuniary losses; and to endure mental anguish, emotional distress, physical harm, humiliation,

shame, and embarrassment.

       62.     As a direct and proximate cause of Defendant’s violation of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12102, et seq. and/or Defendant’s willful, knowing, and

intentional discrimination against her, Plaintiff has suffered and continues to suffer emotional



                                                  14
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 15 of 79                         PageID #: 15



distress; she has suffered and will continue to suffer a loss of earnings, loss of ability to earn

money, and other employment benefits and job opportunities. The losses are either permanent or

continuing and Plaintiff will suffer the losses in the future.

       63.     As a direct and proximate result of Defendant’s violation of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12102, et seq. and the Rehabilitation Act of 1973, 29 USCS

§ 794, as hereto described, Plaintiff has been compelled to retain the services of counsel in an

effort to enforce the terms and conditions of her employment relationship with the Defendant,

and as thereby incurred, and will continue to incur, legal fees and costs, the nature and extent of

which are presently unknown. Plaintiff will therefore seek leave of Court to amend this

Complaint in that regard when the same shall be fully and finally ascertained.

       64.     Under the Americans with Disabilities Act of 1990, 42 U.S.C. § 12102, et seq.,

specifically §§ 12205 and 12771(a), Defendant is liable to Plaintiff in the amount of unpaid

wages, and in an additional equal amount as liquidated damages, as well as reasonable attorneys’

fees, and costs, and any and all relief permitted under the ADA, including equitable relief.

       65.     Plaintiff has satisfied all administrative prerequisites to bringing this claim.

       66.     Plaintiff has retained the undersigned counsel to bring this action and has agreed

to pay him a reasonable fee for his services.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

               (a) Declaratory judgment that Defendant violated Ms. Burks’ rights provided to

                   her by the Americans with Disabilities Act of 1990;

               (b) Damages for pecuniary losses suffered by Ms. Burks, including compensatory

                   damages for loss of wages, loss of benefits, mental anguish, emotional distress

                   and embarrassment, back pay, and front pay, together with prejudgment



                                                  15
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 16 of 79                        PageID #: 16



                   interest at the prevailing rate, in an amount justified by the evidence adduced

                   at trial;

               (c) Liquidated damages in an amount equal to the damages awarded in

                   accordance with the immediately preceding request;

               (d) Punitive damages to deter conduct in the future;

               (e) Reinstatement to the same or similar position;

               (f) Reasonable attorneys’ fees and costs of suit incurred herein; and

               (g) Such other and further relief as the Court deems equitable and proper.


                                  COUNT FOUR:
                      FAMILY AND MEDICAL LEAVE ACT OF 1993:
                         INTERFERENCE AND RETALIATION

       67.     Plaintiff realleges and incorporates by reference paragraphs 1 through 45 above

with the same force and effect as if fully set out in specific detail herein.

       68.     Ms. Burks was denied full benefits and rights under the FMLA in that she was

initially told that she was being terminated after requesting leave and then for being terminated

from her job as a result of taking leave to which she was entitled under the FMLA for her own

medical needs, for the care and treatment related to mental and physical condition. Prior to the

termination, Ms. Burks was retaliated against by being treated differently, being harassed and

subjected to a hostile environment by her supervisors and other coworkers and being assigned

unrelated job duties that were beyond her physical ability. Defendant’s actions were taken

willfully and with malice or reckless indifference to the federally-protected rights of the Plaintiff.

       69.     Defendant interfered with Ms. Burks’ exercise of rights protected by the FMLA.

       70.     Defendant retaliated against Ms. Burks for the exercise of her rights protected by

the FMLA.

                                                  16
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 17 of 79                        PageID #: 17



       71.     As a direct and proximate result of the foregoing, Ms. Burks was caused to be

injured and damaged; to have her career significantly and adversely impacted; to forgo

compensation and benefits; to suffer future pecuniary losses; and to endure mental anguish,

emotional distress, humiliation, shame, and embarrassment.

       72.     Defendant’s violation of Ms. Burks’ rights protected under the FMLA was not in

good faith as defined by the FMLA, and Defendant did not have reasonable grounds for

believing that their acts and omissions did not violate Ms. Burks’ rights under the FMLA.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

               (a) Declaratory judgment that Defendant violated Ms. Burks’ rights provided to

                   her by the Family and Medical Leave Act of 1993;

               (b) Damages for pecuniary losses suffered by Ms. Burks, including lost wages,

                   earnings, benefits, back pay, and front pay, together with prejudgment interest

                   at the prevailing rate, in an amount justified by the evidence adduced at trial;

               (c) Liquidated damages in an amount equal to the damages awarded in

                   accordance with the immediately preceding request;

               (d) Reinstatement to the same or similar position;

               (e) Reasonable attorneys’ fees and costs of suit incurred herein; and

               (f) Such other and further relief as the Court deems equitable and proper.



                                     COUNT FIVE:
               42 U.S.C. § 1983, FOURTEENTH AND FIRST AMENDMENTS

       73.     Plaintiff realleges and incorporates by reference paragraphs 1 through 72 above

with the same force and effect as if fully set out in specific detail herein.




                                                  17
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 18 of 79                        PageID #: 18



       74.     Under the Equal Protection clause of the Fourteenth Amendment of the United

States Constitution, Plaintiff had a right in her employment with the College to be free of

disability discrimination and retaliation for opposing disability discrimination. She had a right

under the First Amendment of the United States Constitution to freedom of speech and to

petition the government for redress of grievances. As a result of the College’s actions, alleged

herein, the College has violated the U.S. Constitutional Equal Protection rights of the Plaintiff,

her U.S. Constitutional rights to freedom of speech, to petition for redress of grievances, and/or

her federal statutory rights, which were clearly established at the time the action was taken

and/or of which no reasonable person could have failed to appreciate that the conduct would

violate these rights, under 42 U.S.C. § 1983.

       75.     The College discriminated and retaliated against the Plaintiff in that they

terminated her employment for seeking accommodations for her disability and for advocating on

her own behalf to receive accommodations and/or services for her disability as required by the

Rehabilitation Act and by law. Further, for the same reasons, Plaintiff was retaliated against by

being treated differently because of her disability and by being terminated because of her

disability. She further was retaliated against by the College in her demand to be reinstated to

employment at the College.

       76.     The System and/or the Superintendent, under the color of state law, in violation of

42 U.S.C. § 1983, purposefully deprived Plaintiff of clearly established federal statutory and

constitutional rights by subjecting her to intentional and unlawful discriminatory and/or

retaliatory practices based upon her disability and/or her advocacy for herself as described

herein; specifically, through the termination of Plaintiff and the College’s refusal to reinstate her.




                                                 18
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 19 of 79                       PageID #: 19



       77.     During the relevant period of time that the Plaintiff was an employee of the

College, Plaintiff was treated differently than similarly situated employees who are not disabled

and who have not advocated on behalf of themselves related to their disability. Said treatment of

Plaintiff concerned her termination and the refusal to reinstate Plaintiff, which violated her rights

guaranteed to her under the Fourteenth Amendment of the United States Constitution, 42 U.S.C.

§ 1983.

       78.     Plaintiff alleges that the actions of said Defendants in violating her rights under

the Fourteenth Amendment of the United States Constitution and in violating 42 U.S.C. §1983

are official customs and practices of said Defendant. Defendant’s discriminatory acts against

Plaintiff were willful, intentional, deliberate, malicious, and in bad faith. Defendant’s

discriminating acts were carried out by final policy and decision makers or based upon a

retaliation by final decision and policy makers.

       79.     Defendant violated Plaintiff’s First Amendment rights when Defendant retaliated

against Plaintiff for requesting accommodations; and/or advocating on behalf of herself related to

her disability; and/or exercising protected speech rights; and/or opposing discriminatory

practices. Plaintiff’s speech falls within the category of speech that is protected by the First

Amendment of the United States Constitution. Plaintiff’s speech may be “fairly characterized as

constituting speech on a matter of public concern.” J.R. Bryson v. City of Waycross, 888 F.2d

1562, 1565 (11th Cir. 1989). Further, said conduct by the College violated Plaintiff’s First

Amendment right to freedom to petition the government for redress of grievances.

       80.     As a proximate cause of the wrongful acts of Defendant, Plaintiff avers she has

suffered, and will continue to suffer, economic losses, lost wages and income, mental anguish

and other compensatory damages. The Plaintiff has suffered, and will continue to suffer,



                                                   19
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 20 of 79                        PageID #: 20



humiliation and mental distress as a result of the College’s behavior toward her. She has

suffered, and will continue to suffer, mental anguish and lost income from the loss of her job

including loss of benefits, retirement credit, and wages. She has suffered, and will continue to

suffer, lost professional reputation, consequential damages and other economic losses due to said

actions of the College. The College’s actions have caused, and will continue to cause,

substantial pecuniary, economic, and monetary losses, loss of enjoyment of life and other non-

pecuniary losses.

       81.     The College acted with reckless and deliberate indifference to the Plaintiff’s

rights when making governmental decisions which deprived the Plaintiff of her property interest.

       82.     The College acted under color of state law.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

               (a) Declaratory judgment that Defendant violated Ms. Burks’ constitutional

                    rights;

               (b) Damages for pecuniary losses suffered by Ms. Burks, including lost wages,

                    earnings, benefits, back pay, and front pay, together with prejudgment interest

                    at the prevailing rate, in an amount justified by the evidence adduced at trial;

               (c) Liquidated damages in an amount equal to the damages awarded in

                    accordance with the immediately preceding request;

               (d) Reinstatement to the same or similar position;

               (e) Reasonable attorneys’ fees and costs of suit incurred herein; and

               (f) Such other and further relief as the Court deems equitable and proper.



PLAINTIFF DEMANDS TRIAL BY A STRUCK JURY ON ALL CLAIMS SO TRIABLE.



                                                 20
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 21 of 79               PageID #: 21



      Respectfully submitted this 6th day of February, 2020.

                                                  /s/ Thomas M. Loper
                                                  Thomas M. Loper
                                                  ASB #: 8947-O57L

                                                  LOPER LAW LLC
                                                  452 Government Street, Suite E
                                                  Mobile, AL 36602
                                                  Phone: (251) 288-8308
                                                  tloper@loperlawllc.com

                                                  Attorney for Plaintiff


Please Serve Defendants via Certified Mail Return Receipt Requested as Follows:

Coastal Alabama Community College
1900 U.S. Highway 31 South
Bay Minette, AL 36507




                                             21
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 22 of 79   PageID #: 22
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 23 of 79   PageID #: 23
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 24 of 79   PageID #: 24
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 25 of 79   PageID #: 25
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 26 of 79   PageID #: 26
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 27 of 79   PageID #: 27
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 28 of 79   PageID #: 28
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 29 of 79   PageID #: 29
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 30 of 79   PageID #: 30
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 31 of 79   PageID #: 31
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 32 of 79   PageID #: 32
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 33 of 79   PageID #: 33
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 34 of 79   PageID #: 34
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 35 of 79   PageID #: 35
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 36 of 79   PageID #: 36
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 37 of 79   PageID #: 37
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 38 of 79   PageID #: 38
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 39 of 79   PageID #: 39
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 40 of 79   PageID #: 40
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 41 of 79   PageID #: 41
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 42 of 79   PageID #: 42
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 43 of 79   PageID #: 43
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 44 of 79   PageID #: 44
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 45 of 79   PageID #: 45
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 46 of 79   PageID #: 46
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 47 of 79   PageID #: 47
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 48 of 79   PageID #: 48
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 49 of 79   PageID #: 49
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 50 of 79   PageID #: 50
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 51 of 79   PageID #: 51
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 52 of 79   PageID #: 52
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 53 of 79   PageID #: 53
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 54 of 79   PageID #: 54
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 55 of 79   PageID #: 55
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 56 of 79   PageID #: 56
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 57 of 79   PageID #: 57
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 58 of 79   PageID #: 58
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 59 of 79   PageID #: 59
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 60 of 79   PageID #: 60
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 61 of 79   PageID #: 61
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 62 of 79   PageID #: 62
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 63 of 79   PageID #: 63
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 64 of 79   PageID #: 64
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 65 of 79   PageID #: 65
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 66 of 79   PageID #: 66
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 67 of 79   PageID #: 67
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 68 of 79   PageID #: 68
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 69 of 79   PageID #: 69
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 70 of 79   PageID #: 70
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 71 of 79   PageID #: 71
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 72 of 79   PageID #: 72
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 73 of 79   PageID #: 73
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 74 of 79   PageID #: 74
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 75 of 79   PageID #: 75
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 76 of 79   PageID #: 76
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 77 of 79   PageID #: 77
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 78 of 79   PageID #: 78
Case 1:20-cv-00069-KD-C Document 1 Filed 02/06/20 Page 79 of 79   PageID #: 79
